DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on 12/17/2018. It is noted, however, that applicant has not filed a certified copy of the European application as required by 37 CFR 1.55.
 Information Disclosure Statement
The information disclosure statement filed 12/5/2019 has been considered by the Examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 11, “target unit configured” should be amended to “target unit is configured”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-38-12 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shinozaki et al (AU 2009201162A1).
With respect to claim 1, Shinozaki et al disclose: A geodetic stake-out system [ taught by figures 1-3 ] comprising: a stake-out device including a reflector and a pointing tip having a [ taught by the pole (14) and target (13) in figure 2 ]; a total station [ taught by figure 1 ] including: a target unit including: a telescope [ taught by telescope unit (5) ], a distance meter [ taught by distance measuring unit (21) ], and sensor [ taught by image pick up units (22 and 23) ]; and a direction measuring unit configured for measuring a horizontal and vertical rotational position of the target unit [ taught by the horizontal measuring angle unit (25) and elevation angle measuring unit (27) ], wherein the target unit configured for being rotatable horizontally and vertically [ page 7 states “…The surveying device 1 primarily comprises a leveling unit 2 installed on a tripod (not shown), a base unit 3 mounted on the leveling unit 2, a frame unit 4 rotatably mounted around an elevation axis center on the base unit 3, and a telescope unit 5 rotatably mounted around a horizontal axis center on the frame unit 4…” ], the sensor is configured for generating sensor data, and the sensor data is indicative for a position of the stake-out device [ the image pick up control unit (31) calculates the position of the target – see bottom of page 11 ]; a guidance system [ taught by remote control device (16) ] including: a guidance computer configured for generating guidance data based on the sensor data [ taught by second arithmetic control unit (35) ] , and an output device configured for providing a guidance signal based on the guidance data [ taught by second display unit (18) ], and a connection system configured for connecting the sensor with the guidance computer and the guidance computer with the output device [ taught by the first radio unit (33) and second radio unit (37) ], wherein the guidance signal is configured for guiding a user of the stake-out device towards a horizontal center of the field of view of the telescope [ page 19 states “…In accordance with the guidance information as displayed on the image display area 42, the collimating direction of the first telescope 8 is corrected. When the collimating direction is aligned with the target 13, the prism measurement is carried out by operating the measurement starting button 47. The measurement result thus obtained is recorded by operating the data recording button 48…” ].

Claim 2 is taught by page 9, paragraph 2, which describes the distance measuring unit (21).
Method claim 12 is met by the operation of the distance measuring unit (21) in the context of the system shown by figure 3.
Claims 3 and 10 are met by the distance measuring control unit (30) and horizontal angle measuring unit (25) providing data to the first arithmetic control unit (29).
Claim 8 and claim 15 are met by the visual display shown by figure 6.
Claim 9 is met by lining up the reticle with the circle in figure 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki et al (AU 2009201162A1).
Claim 4 recites:
“…generating the guidance data is based on a sequence of at least two relative locations on the sensor of respective detected reflections caused by the reflector, the sequence being indicative for a moving direction of the reflector.”
In figure 6, as the operator moves the target (13), its plan-viewed position (the reticle mark) moves in a path towards the setting point (the circle), thus rendering obvious a sequence of locations indicating a direction.
.
Claims 6, 7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki et al (AU 2009201162A1) in view of Nyhart et al (2019/0094343).
Claims 6, 7, 13 and 14 differ from Shinozaki et al in that they recite using acoustic or haptic signals to convey information to the user of the survey pole.
This difference would have been obvious because paragraph [0037] of Nyhart et al establishes the known interchangeability of using haptic, visual and acoustic signals to convey information.
			 Other Prior Art Cited by the Examiner
Shinozaki et al (EP2103904B1) – teaches a system similar to Shinozaki et al (AU2009201162A1).
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645